        Case: 2:18-cv-00266-EAS-CMV Doc #: 31 Filed: 06/18/19 Page: 1 of 1 PAGEID #: 1168
AO 450 (Rev. 01/09) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                               for the
                                                      SouthernDistrict
                                                  __________   Districtofof__________
                                                                            Ohio


                        Jerad R. Angle                               )
                            Plaintiff
                             Plaintiff                               )
                                v.                                   )      Civil Action No. 2:18-cv-266
                    City of Newark, et al.,                          )
                           Defendant
                           Defendant                                 )

                                                 JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus postjudgment interest at the rate of             %, along with costs.
u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
✔u other: The Court GRANTS Defendants' Motion for Summary Judgment on Plaintiff's § 1983 claims for false arrest, civil
conspiracy, and malicious prosecution (ECF No. 18). The Court DISMISSES WITHOUT PREJUDICE all state law claims.
This case is terminated.                                                                                                            .


This action was (check one):

u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.
u tried by Judge                                                                         without a jury and the above decision
was reached.
✔
u decided by Judge          Edmund A. Sargus, Jr.                                             on a motion for
 Summary Judgment




Date:            06/18/2019                                                CLERK OF COURT




                                                                                         Signature of Clerk or Deputy Clerk
